ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group 1t. NW Washington, DC 20005 DECLARATIONS NOTICE This policy is issued by your risk retention group.Your risk retention group may not be subject to all of the insurance laws and regulations of your state.State insurance insolvency guaranty funds are not available for your risk retention group. Item 1.Name of Insured (the "Insured") Bond Number: Advisors Series Trust 97413112B Principal Office: Mailing Address: c/o U.S. Bancorp Fund Services c/o U.S. Bancorp Fund Services 777 E. Wisconsin Avenue 777 E. Wisconsin Avenue Milwaukee, WI 53202 Milwaukee, WI 53202 Item 2. Bond Period: from 12:01 a.m. on May 4, 2012 , to 12:01 a.m. on May 4, 2013, or the earlier effective date of the termination of this Bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability Subject to Sections 9, 10 and 12 hereof: LIMIT OF LIABILITY DEDUCTIBLE AMOUNT Insuring Agreement A- FIDELITY Not Covered Insuring Agreement B- AUDIT EXPENSE Insuring Agreement C- ON PREMISES$1,700,000 Insuring Agreement D- IN TRANSIT Insuring Agreement E- FORGERY OR ALTERATION Insuring Agreement F- SECURITIES Insuring Agreement G- COUNTERFEIT CURRENCY Insuring Agreement H- UNCOLLECTIBLE ITEMS OF DEPOSIT Insuring Agreement I- PHONE/ELECTRONIC TRANSACTIONS If "Not Covered" is inserted opposite any Insuring Agreement above, such Insuring Agreement and any reference thereto shall be deemed to be deleted from this Bond. OPTIONAL INSURING AGREEMENTS ADDED BY RIDER: Insuring Agreement J- COMPUTER SECURITY Item 4.
